Title: To George Washington from William Irvine, 6 March 1783
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Carlisle March 6th 1783
                        
                        I was honored with your Excellencys letter of the 7th December, neither the situation of things at Fort Pitt,
                            nor my state of health would admit of my coming down The Country much sooner, I got here two days ago only—There has been no
                            murders committed by the Savages this Winter, except on Mr Maddison who was killed at Canhaway when on a party Surveying
                            the 15th of January—I have heard nothing lately from any of the Indian Nations but have got Accounts through a private
                            channel that Sir John Johnston was at Detroit in October last and told the Indians they must remain quiet til Spring; that
                            there was a prospect of peace, but if it did not take place he would find ample employment for them.
                        Great preparations are making and Magazines laying up at their several posts on Lake Erie, and every measure
                            seems to threaten some capital stroke from them to the Westward this Spring or Summer. If we are not in a situation to
                            perform interprizes on a large scale we ought at least to try something in the partizan way, I have in view to surprize a
                            small Post called Fort Slousser at a carrying place the lower end of Lake Erie; accomplishing this tho small in itself
                            might be attended with happy effects not less perhaps than saving either Fort Pitt or the post at the falls of Ohio,
                            particularly if the stroke can be made when they have a quantity of provision at the place, it will at any time harrass
                            and embarrass them and might cause such delay as to frustrate their plan, I know it will be a hazardous undertaking
                            chiefly Occasioned by Indians who live in the Vicinity; the Garrison live in the most perfect State of Security, only One
                            Officer & 25 Men—I think early in the month of May will be not only the most likely time to succeed, but answer
                            greater ends as at that season they generally begin to transport over the lake their provision & Stores &
                            Seldom have any other guard employed than barely enough to work the Vessils.
                        Since my arrival at this place, the reports and appearance of peace are so flattering, I begin to persuade
                            myself there will be little Occasion for my returning to Fort Pitt, however in order to avoid disappointment or delay, I
                            have sent My Aid de Camp to the Secretary at War, in order to transact several matters relative to the Post which can not
                            be so well done by letter, & in the mean time will prepare for returning to my Command the 1st of April unless
                            otherwise directed by your Excellency or the Secretary at War: I have the honor to be Sir Your Excellencys Most Obedient
                            Humble Servant
                        
                            Wm Irvine 
                        
                    